IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL KING,                                : No. 739 MAL 2016
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
RIVERWATCH CONDOMINIUM                      :
OWNER'S ASSOCIATION,                        :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

      The Application for Relief Pursuant to Pa.R.A.P. 123, filed by Riverwatch

Condominium Owners Association, is DISMISSED WITHOUT PREJUDICE. See King

v. Delaware County Court of Common Pleas Judge, 2 MM 2017 (order dated February

28, 2017) (issuing a rule on Petitioners “to show cause why they should not be barred

from submitting any further filings in this Court relative to the civil action involving

Riverwatch Condominium Owners Association, including any related orders concerning

the awards of costs, as well as directives barring Thomas P. Gannon, Esquire, from

representing Daniel King.”).